Exhibit FORM OF FAS CONSTRUCTION MANAGEMENT, INC. STOCK PURCHASE AGREEMENT This Stock Purchase Agreement is entered into as of October 2, 2007, by and among FAS Construction Management, Inc., a Texas corporation ("FAS"), MDI, Inc., a Delaware corporation ("MDI"), and Ridgemont Investment Group, LLC, William M. Wurzbach, FAS Interests, LLC and Little Roses Trust of 2006 (individually "Seller" and collectively referred to as the "Sellers"). RECITALS WHEREAS, Sellers own, in the aggregate, 8,140,000 shares of FAS which is 100% of all of the outstanding and issued shares of FAS (“FAS Shares”). WHEREAS, MDI desires to purchase from the Sellers, and Sellers desire to sell to MDI, all of the FAS Shares in return for the delivery by MDI to the Sellers of an aggregate of 5,000,000 shares of the common stock of MDI (the “MDI Shares”). WHEREAS, MDI is a public company in the United States with certain of its common stock registered with the United States Securities and Exchange Commission (the “SEC”) and listed on the NASDAQ Capital Market. NOW, THEREFORE, in consideration of the foregoing and the terms of this Agreement, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby covenant and agree as follows: ARTICLE I:THE PURCHASE 1.01.The Purchase.On the terms and subject to the conditions set forth herein, at the Closing (as hereinafter defined) Sellers agree to sell to MDI, and MDI agrees to purchase from Sellers, the FAS Shares. 1.02.Purchase Price.Consideration to be paid by MDI to Sellers for the FAS Shares shall be the MDI Shares to be allocated among the Sellers as the Sellers determine at or immediately following the Closing. The MDI Shares to be delivered are not registered with the SEC. As such, they shall be issued with a “restrictive legend” noting that they are not registered and they are not freely transferable. The FAS Shares when a certificate(s) is delivered on the Closing Date, shall be validly issued, fully paid and non-assessable. 1.03Registration.MDI hereby agrees with the holders of the MDI Shares or their transferees (collectively, the “Holders”) to use its best efforts to include the MDI Shares in the next registration statement filed by MDI on Form S-3 (the “Registrable Securities”), but in no event later than 30 days following the Closing Date. MDI will use all reasonable efforts to cause such registration statement to become effective as soon as practicable hereafter. 1.04Closing.The closing of the transactions contemplated by this Agreement (the "Closing") shall take place on or before October 15, 2007, at 10:00 o'clock a.m. at the offices of MDI. The day on which the Closing occurs is herein referred to as the "Closing Date." 1.05.Further Assurances.After the Closing, the parties shall execute and deliver such additional documents and take such additional actions as may reasonably be deemed to be practical and necessary or advisable in order to consummate the transactions contemplated by this Agreement. ARTICLE II:REPRESENTATIONS AND WARRANTIES OF FAS AND SELLERS FAS and the Sellers jointly and severally represent and warrant to MDI (which representations and warranties shall survive for a period of two years after the Closing, regardless of what investigations, if any, MDI shall have made thereof prior thereto) as follows: 2.01Sole Owner of FAS Shares. Sellers are the lawful owner of all of the outstanding and issued shares of FAS, free and clear of all liens, charges, claims, security interests and encumbrances of every kind, and no other Person or party has any rights, interests or claims in such interest. All such issued and outstanding shares have been duly authorized and validly issued are fully paid and nonassessable and were issued in compliance with all applicable laws concerning the issuance of securities. The Sellers possess full authority and legal right to sell, transfer and assign the entire legal and beneficial ownership of the FAS Shares.
